Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this "Agreement"), is made and entered into as of
October 15, 2007, by and between Iventa Corporation, a Delaware corporation (the
"Company"), I-Corp. Acquisition Sub, Inc., California corporation ("Acquisition
Sub"), and Jamison Stafford, residing at the address set forth on the signature
page hereto (the "Executive").  This Agreement shall be effective upon signing.
 
RECITALS
 
A.  Executive currently serves as President of the Company.
 
B.  Commerce Planet, Inc. is acquiring from Executive all of Executive's capital
stock of the Company pursuant to the transactions (the "Transaction") described
in that certain Agreement and Plan of Merger (the "Merger Agreement"), dated
October 12, 2007, by and among Commerce Planet, Inc., I-Corp. Merger Sub, LLC,
Acquisition Sub, the Company and certain of the Company's stockholders,
including Executive.
 
C.  The Company desires to employ the Executive on the terms and conditions set
forth in this Agreement and the Executive desires to accept such employment on
the terms and conditions set forth herein.
 
D.  The Executive acknowledges that his covenants and the Company’s remedies set
forth in Sections 7 through 12 are reasonable and necessary to protect the
Company’s business interests and goodwill.
 
NOW, THEREFORE, in consideration of the premises and the mutual promises made
herein, the parties agree as follows:
 
1.  Employment.  The Company hereby employs the Executive in the capacity of
President, and the Executive hereby accepts the employment, on the terms and
conditions hereinafter set forth.
 
2.  Duties.
 
(a)  Primary Duties.  During the Term (as defined below), the Executive’s
principal duties and responsibilities shall be those determined by the Chief
Executive Officer of the Company to be reasonably necessary to carry out the
functions of the Executive’s office.  Executive shall report to the Chief
Executive Officer of the Company.  The Executive’s duties shall be similar to
those customarily performed by comparable officers of companies that conduct the
same or similar business as the Company.
 
(b)  Other Activities.  The Executive agrees to perform Executive’s duties and
responsibilities and to devote his full business time, energies, and
commercially reasonable efforts to the performance thereof; provided, however
that Executive shall be entitled to engage in such activities that do not
materially interfere with Executive’s performance of his duties under this
Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)  Additional Capacities.  During the Term, the Executive shall serve in any
additional offices or positions of the Company and/or its subsidiaries and/or
affiliates under common control with the Company (such subsidiaries and
affiliates which are in the same business as the Company are referred to herein
as the "Company Related Entities"), to which, with Executive’s consent, he may
be elected or appointed by appropriate action of the Company or any Company
Related Entity.  The Executive shall serve in any such additional capacities
without separate compensation for so serving, unless otherwise authorized in
writing by the Board.
 
(d)  Location of Service.  During the Term, the Executive shall perform
Executive's duties at the offices of the Company located at Iventa’s now current
Corporate Offices.
 
(e)  Exempt Status.  It is understood that while Executive reports and shall be
responsible to the Chief Executive Officer of the Company, or designee,
Executive has discretion to perform such functions as he deems reasonably
necessary to the successful operation of the Company's business. Accordingly,
the parties understand and agree that Executive is "exempt" on both an executive
and administrative basis under applicable California wage and hour laws.
 
3.  Nature of Employment.  The Executive’s employment with the Company is "at
will" and is for no specific period of time. As a result, either the Executive
or the Company may terminate the employment relationship at any time for any
reason, with or without cause.  Termination of employment will not affect the
rights and obligations which this Agreement expressly contemplates will be
performed following such termination.  The period commencing on the date of this
Agreement and ending on the date of the Executive’s termination is the "Term."
 
4.  Salary and Other Benefits.  During the Term, as compensation for the
services to be rendered by the Executive to the Company pursuant to this
Agreement, the Executive shall be paid the following compensation and other
benefits:
 
(a)  Salary.  The Company will pay the Executive a base salary at the annual
rate of $175,000 (the "Base Salary"), payable in accordance with the Company’s
regular payroll policies.  The Base Salary will be reviewed annually by the
Board.
 
(b)  Bonus.  The Executive shall receive a quarterly bonus equal to 3% of the
Net Profit (as defined in the Merger Agreement) of the Iventa business unit as
determined in accordance with the Merger Agreement on a quarterly basis for each
applicable calendar year during the Term.  The bonus for any quarter shall be
paid within five (5) days following determination of Net Profit for such quarter
in accordance with the Merger Agreement.
 
(c)  Vacation and Sick Leave.  Executive shall be entitled to take up to three
weeks (fifteen (15) working days) paid vacation during each calendar
year.  Executive shall be entitled to up to five (5) working days paid sick
leave during each calendar year. Unused sick days will not accrue and the
Company shall not be obligated to compensate Executive for any unused sick days
at any time. Unless otherwise stated to the contrary within this section,
vacation and sick leave will be governed in accordance with the terms of the
applicable policies of Commerce Planet, Inc.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)  Expenses.  The Company will pay or reimburse the Executive for all
reasonable business expenses in accordance with the Company’s policy as in
effect from time to time.
 
(e)  Benefits.  The Executive shall be entitled to participate in customary
benefit programs that the Company or Commerce Planet, Inc. establishes and makes
available to its executive-level employees.
 
5.  Equity Incentive.  Within thirty (30) days of the date hereof the Company
will adopt an equity incentive plan not inconsistent with the terms of the
Restricted Stock Unit Agreement attached hereto as Exhibit B and execute and
deliver said agreement to Executive.  The foregoing agreement described in this
Section 5 is sometimes referred to as the "Equity Document."
 
6.  Definition of Confidential Information.
 
(a)  Definition.  For the purposes of this Agreement, "Confidential Information"
means any of the Company’s or any Company Related Entity's information, whether
or not reduced to writing, (i) that is not generally known in the Company’s
trade or industry, (ii) that the Company and/or any Company Related Entity
treats, or is obligated to treat, as confidential and (iii) that the Executive
may create or have access to in connection with the Executive’s employment with
the Company; provided, that Confidential Information does not include
information that becomes publicly and generally known (other than through any
unauthorized act of the Executive).
 
(b)  Duty to Inquire.  If the Executive has some question as to whether certain
information falls within the scope of Confidential Information as defined
herein, the Executive agrees to treat such information as Confidential
Information until informed otherwise in writing by the Company.
 
7.  Obligations Respecting Confidential Information.
 
(a)  Non-disclosure and Use.  During the term of the Executive’s employment and
thereafter, the Executive agrees (i) not to disclose the Confidential
Information except as required in the course of the Executive’s employment, (ii)
not to copy or use the Confidential Information except as required for the
performance of the Executive’s duties hereunder, and (iii) to comply with any
procedures that the Company may adopt from time to time to preserve the
confidentiality of the Confidential Information.
 
(b)  Ownership.  The Executive acknowledges that the Company owns all right,
title and interest in and to the Confidential Information and that the Executive
acquires no right, title or interest in any Confidential Information by virtue
of the Executive’s employment by the Company or access to or creation of
Confidential Information.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)  Return.  Upon termination of the Executive’s employment with the Company
for any reason, the Executive agrees to deliver to the Company all copies of any
data, records, documents and other materials, including files stored on
electronic or other media, in the Executive’s possession that contain any
Confidential Information.  The Executive understands that he may not retain
copies of any Confidential Information and must delete files containing any
Confidential Information stored on any computer that the Executive owns.  The
Executive agrees, if requested by the Company, to confirm in writing that the
Executive has complied with the foregoing obligations.
 
8.  Inventions.
 
(a)  Inventions Defined.  For the purposes of this Agreement, "Inventions" mean
any concepts, ideas, processes, designs, specifications, improvements, trade
secrets, discoveries or other developments, whether or not reduced to practice
or patentable, that the Executive conceives or creates, in whole or in part,
alone or jointly with others, pursuant to his employment by the Company (and its
predecessor) which (i) directly relate to the Company’s business (including
without limitation the Company’s present or contemplated products, services and
research) or to tasks assigned to the Executive by or on behalf of the Company
or (ii) are written or developed using any of the Company’s equipment,
facilities, materials, trade secrets, labor, money, time or other resources.
 
(b)  Disclosure and Assignment of Inventions.  The Executive agrees that he will
promptly disclose to the Company all Inventions and that all Inventions shall be
the sole and exclusive property of the Company.  The Executive hereby assigns to
the Company all of his right, title and interest in all Inventions.
 
(c)  Patents.  During the period of his employment and at any time thereafter,
the Executive shall, upon the Company’s request, execute U.S. and foreign
copyright registrations and patent applications and/or any other legal documents
reasonably necessary to transfer all right, title and interest in and to the
Inventions to the Company and reasonably assist, at the Company’s request and
expense, in any reasonable and proper manner in obtaining and enforcing such
copyrights and patents.  In the event that the Company is unable, after
reasonable effort, to secure the Executive’s signature on any such
registrations, application and other legal documents solely for any of the
aforesaid purposes, the Executive hereby irrevocably designates and appoints the
Company and its duly authorized directors, officers and agents as his agent and
attorney-in-fact, to do all lawfully permitted acts (including but not limited
to the execution, verification and filing of applicable documents) with the same
legal force and effect as if performed by the Executive.
 
(d)  Preexisting Inventions.  The Executive has identified on Exhibit C to this
Agreement, by title and dates of documents describing them, all inventions in
which the Executive has any right, title or interest and/or which the Executive
conceived or created at any time prior to the start of his employment by the
Company (the "Preexisting Inventions").  All right, title or interest in any
such Preexisting Invention(s) shall be the sole and exclusive property of
Executive or any other entity to which Executive has assigned the  right, title
or interest to  such Preexisting Invention.
 
 
4

--------------------------------------------------------------------------------

 
 
9.  Written Materials.
 
(a)  Ownership.  The Executive acknowledges and agrees that all writings and
works of authorship, including without limitation, analyses, memoranda,
proposals, reports, speeches, studies, software, logic diagrams, flow charts,
decision charts, drawings, procedural diagrams, documentation manuals of any
kind produced by him in the course of his work for the Company ("Works") are
works made for hire and the property of the Company, including, without
limitation, any copyrights in those Works.  To the extent any such Works may
not, by operation of law or otherwise, be a work made for hire, the Executive
hereby assigns to the Company the ownership of and all copyrights in and to such
Works, whether published or unpublished, and the right to secure renewals of
such copyrights.  The Executive further agrees upon request to execute such
specific assignments or instruments and take any action necessary to enable the
Company to secure all copyright rights in such Works and/or extensions or
renewals thereof.
 
(b)  Moral Rights Waiver.  The Executive understands that the term "moral
rights" means any rights of paternity or integrity, including any right to claim
authorship of a copyrightable work, to object to a modification of such
copyrightable work, and any similar right existing under the judicial or
statutory law of any country in the world or under any treaty, regardless of
whether or not such right is denominated or generally referred to as a "moral
right," including, without limitation, the rights of attribution and integrity
in works of visual art pursuant to 17 U.S.C. § 106A.  The Executive irrevocably
waives and agrees never to assert any moral rights that he may have in any
Works, even after any termination of his employment with the Company.
 
(c)  Exclusions.  Notwithstanding anything in this Section 9 to the contrary,
"Works" as used herein shall not include articles authored by the Executive for
publication in academic or trade journals.  No assignments in this Agreement
shall extend to Inventions or Works, the assignment of which Executive proves
would be prohibited by Section 2870 of the California Labor Code (a copy of
which is attached hereto as Exhibit D).
 
10.  Incorporation of Preexisting Materials.  Unless the Company otherwise
agrees in writing in each instance, the Executive agrees not to include or
otherwise incorporate into any Inventions or Works any preexisting materials,
except for preexisting materials owned by the Executive.  To the extent that any
preexisting materials owned by the Executive are contained or embedded in any
Inventions or Works or are reasonably necessary to the proper operation or use
thereof and in the absence of a written agreement with the Company to the
contrary, the Executive hereby grants to the Company an irrevocable, perpetual,
worldwide, fully-paid, royalty-free, nonexclusive license to use such
preexisting materials in any manner and prepare derivative works thereof in
connection with the use, operation, modification, transfer or disposition of
such Invention or Works.
 
11.  Post Employment Restrictions.
 
(a)  Covenant Not-to-Solicit Customers.  During the Executive’s employment with
the Company and for a period of one (1) year after the Date of Termination (as
defined in Section 14(b)(2)), the Executive shall not solicit directly or
indirectly, individually or on behalf of any other person or entity, whether as
principal, agent, stockholder, employee, consultant, representative or in any
other capacity, contact any person or entity, which:
 
 
5

--------------------------------------------------------------------------------

 
 
(1)  is a customer or client of the Company and/or any Company Related Entity on
the Date of Termination,
 
(2)  the Company can evidence in writing has been a customer or client of the
Company and/or any Company Related Entity at any time within the one (1) year
period prior to the Date of Termination, or
 
(3)  the Company can evidence in writing is a prospective customer or client
that the Company and/or any Company Related Entity is actively soliciting as of
the Date of Termination, for the purpose of selling products or services similar
to any of the products and services offered for sale to such customers or
prospective customers by the Company and/or any Company Related Entity as of the
Date of Termination.
 
(b)  Covenant Not-to-Solicit Executives or Consultants.  During the Executive’s
employment with the Company and for a period of one (1) year after the Date of
Termination, the Executive shall not directly or indirectly, individually or on
behalf of any other person or entity, whether as principal, agent, stockholder,
employee, consultant, representative or in any other capacity recruit or solicit
any person to leave the employ of the Company and/or any Company Related Entity;
provided, however that the following activities shall not constitute a violation
of this Section 11(b): (i) general employment related advertising, or (ii)
participation in employment fairs or similar events.
 
(c)  Non-Competition.  The Executive recognizes and acknowledges the competitive
and proprietary nature of the business operations of the Company and the Company
Related Entities. In consideration of the consideration received by the
Executive pursuant to the Transaction, during the Executive’s employment with
the Company and for a period of two (2) years after the Date of Termination, the
Executive shall not, without the prior written consent of the Company, for
himself or on behalf of any other person or entity, directly or indirectly,
whether as principal, agent, stockholder, employee, consultant, representative
or in any other capacity, own, manage, operate or control or have a financial
interest in any entity which is engaged primarily in the business of (1)
creating, developing, licensing e-commerce website or web-software or selling
computer software to businesses, in each case for the management of e-commerce
websites, webstores and/or order processing for such businesses; or (2)
providing product fulfillment services; provided, however that nothing contained
herein shall preclude the Executive from purchasing or owning stock in any such
competitive business if such stock is publicly traded, and provided that his
holdings do not exceed one percent (1%) of the issued and outstanding capital
stock of such business.
 
(d)  Severability of Restrictions.  In the event that any of the provisions of
this Section 11 shall be held to be invalid or unenforceable, the remaining
provisions thereof shall nevertheless continue to be valid and enforceable as
though the invalid or unenforceable parts had not been included therein.  In the
event that any provision of this Section 11 relating to the time period and/or
the areas of restriction and/or related aspects shall be declared by a court of
competent jurisdiction to exceed the maximum restrictiveness such court deems
reasonable and enforceable, the time period and/or areas of restriction and/or
related aspects deemed reasonable and enforceable by the court shall become and
thereafter be the maximum restriction in such regard, and the restriction shall
remain enforceable to the fullest extent deemed reasonable by such court.
 
 
6

--------------------------------------------------------------------------------

 
 
12.  Remedies.  The Executive understands and agrees that the Company and the
Company Related Entities will suffer irreparable harm in the event that the
Executive fails to comply with the Executive’s obligations under Sections 7, 8,
9, 10 and 11 of this Agreement and that monetary damages will be inadequate to
compensate the Company for such breach.  The Executive agrees that the Company
and the Company Related Entities shall, in addition to any other remedies
available to them, be entitled to seek preliminary and permanent injunctive
relief against any breach by the Executive of the covenants and agreements
contained in Sections 7, 8, 9, 10 and 11 hereof without having to post
bond.  The parties submit to the exclusive jurisdiction of the state or federal
courts located in Los Angeles, California in connection with any dispute,
controversy or claim between the parties arising out of or related to any term
or condition of Sections 7, 8, 9, 10 and 11.  In addition to Executive's other
remedies at law or under this Agreement (including enforcement of the Severance
Payments), if the Company shall fail to timely make any payments due Executive
hereunder, the provisions of Section 11 shall immediately cease to apply.
 
13.  No Prior Employment Restrictions.  The Executive represents and warrants
that the Executive is not restricted by any restrictive covenant or
confidentiality agreement of any type or nature from any prior employment from
performing any of the duties required by this Agreement.  The Executive agrees
that he will not improperly use or disclose confidential information or trade
secrets of any prior employer or third person or knowingly bring onto the
Company’s premises any confidential information or trade secrets belonging to
any prior employer or third person unless the Executive has received the prior
written consent of such prior employer or third party.
 
14.  Term and Termination.
 
(a)  Events of Termination.  The initial term (the "Term") of Executive's
employment shall be for a period of two (2) years from the Effective Date unless
terminated earlier pursuant to the terms hereof.  Employment of the Executive
under this Agreement may be terminated:
 
(1)  by the Executive’s death.
 
(2)  as a result of the Executive’s Total Disability.  For the purposes of this
Agreement, "Total Disability" means that the Executive (i) has been declared
legally incompetent (the date of such declaration being deemed to be the date on
which the disability occurred), or (ii) is unable to substantially perform the
Executive’s duties for 180 days in any twelve-month period as a result of a
physical or mental illness or injury, as determined in good faith by the Board,
or (iii) has been found to be disabled pursuant to a Disability Determination
(as defined herein).
 
(3)  By mutual written agreement of the Executive and the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
(4)  By the Company for Cause.  For purposes of this Agreement "Cause" shall
mean only the following:
 
(i)  a conviction of or a plea of guilty or nolo contendre by the Executive to
any felony, or a misdemeanor involving fraud, embezzlement or theft or other
criminal conduct against the Company;
 
(ii) any intentional, reckless, or grossly negligent act or omission by the
Executive which causes material harm to the Company;
 
(iii)  habitual alcohol or substance abuse;
 
(iv)  the willful failure of the Executive to comply with the reasonable,
customary and proper directives of the Company and/or any Company Related Entity
that have continued or have not been cured within thirty (30) days of written
notice thereof to the Executive, provided, however, that the Executive's failure
to achieve any level of performance, standards, objectives or milestones
(provided Executive has exerted commercially reasonable efforts to achieve such)
shall not constitute "Cause" hereunder.
 
(v)  the failure of the Executive to comply with the policies of the Company
and/or any Company Related Entity generally applicable to executives of the
Company with respect to state or federal law relating to the workplace
environment (including, without limitation, laws relating to sexual harassment
or age, sex or other prohibited discrimination);
 
(vi)  Executive's  intentional and unlawful misappropriation of assets,
properties, or funds of the Company; or
 
(vii)  the Executive materially breaches any of the material covenants,
agreements or obligations of this Agreement or any of the Equity Documents.
 
(5)  By the Executive for Good Reason.  For purposes of this Agreement "Good
Reason" shall mean only the following:
 
(i)  a material reduction of the nature and scope of the authorities or duties
attached to Executive's position that has not been cured within fifteen (15)
days after written notice thereof from the Employee to the Company,
 
(ii)  a reduction by the Company of Executive’s then current Base Salary, other
than a reduction commensurate with concurrent base salary reductions of all
other executives of the Company;
 
(iii)  a material breach by the Company of (i) this Agreement, (ii) the Equity
Document or (iii) the Merger Agreement, in each case that has not been cured
within thirty (30) days after written notice thereof from the Employee to the
Company; or
 
 
8

--------------------------------------------------------------------------------

 
 
(iv)  a relocation of the Executive’s principal place of employment to a
location that is more than fifty (50) miles from the Company’s current place of
business in North Hollywood, California.
 
(6)  By the Company without Cause upon written notice to the Executive.
 
(7)  By the Executive upon written notice to the Company.
 
(8)  Upon expiration of the Term, unless otherwise extended pursuant to a
written agreement executed by the Company and the Executive.
 
(b)  Definitions.
 
(1)  Disability Determination.  For the purposes of this Agreement, a
"Disability Determination" shall mean a good faith finding by the Board that the
Executive, because of a medically determinable disease, injury, or other mental
or physical disability, is unable to perform substantially all of his regular
duties to the Company and that such disability is determined or reasonably
expected to last at least twelve (12) months.
 
(2)  Date of Termination.  For the purposes of this Agreement, "Date of
Termination" shall mean the effective date of the Executive’s termination
pursuant to Section 14(a).
 
(c)  Effect of Termination.  Notwithstanding the Term of this Agreement, in the
event of the termination of the Executive’s employment for any reason, all
obligations of the Executive pursuant to Section 2 hereof and of the Company
pursuant to Section 4 hereof shall terminate, except (i) for the payment of any
earned but unpaid Base Salary and any unreimbursed expenses and other unpaid
benefits owed as of the date of termination and (ii) as set forth in Section
15.  For purposes of clarification, notwithstanding anything to the contrary
contained in this Agreement, the provisions of Sections7, 8, 9, 10, 11, 12, 14,
15, 16, 17 and, as necessary to construe and enforce the foregoing provisions,
18 shall survive such termination.  The Executive agrees to reasonably cooperate
with the Company in order to ensure an orderly transition of the Executive’s
duties and responsibilities upon termination of employment.
 
15.  Severance.  Notwithstanding the Term of this Agreement, in the event that
the Executive’s employment is terminated prior to the second anniversary of the
date of this Agreement by the Company without Cause or by the Executive for Good
Reason, the Company shall pay to the Executive continued payments (the
"Severance Payments") of 100% of the Executive’s then current monthly Base
Salary for a length of time equal to six (6) months (the "Severance Period")
from the Date of Termination.  The Company's obligation to make any applicable
Severance Payments under this Section 15 is conditioned upon Executive entering
into a general release of the Company and its officers, directors, employees,
agents, affiliates, representatives, successors, assigns and shareholders in
form attached hereto as Exhibit E (a "Release") provided, however that such
release shall exclude accrued and unpaid salary, accrued and unpaid other
benefits, un-reimbursed expenses, severance payments and severance benefits,
each as set forth in this Agreement and rights of indemnification under the
Company's Certificate of Incorporation, Bylaws, this Agreement or any other
written agreement between the Company and Executive (other than with respect to
matters relating to Executive's termination of employment).  Such Severance
Payments shall be made in accordance with the Company’s payroll practices and
procedures in effect on the Date of Termination.
 
 
9

--------------------------------------------------------------------------------

 
 
16.  Arbitration.
 
(a)  Agreement to Arbitrate.  Any controversy or claim arising out of or
relating to the Agreement, or the breach hereof, and claims referenced in
subsection (b) below, shall be settled by arbitration administered by the
American Arbitration Association under its National Rules for the Resolution of
Employment Disputes, and judgment upon the award rendered by the arbitrator(s)
may be entered by any court having jurisdiction thereof.  The Executive
understands that his assent to mandatory arbitration is a condition of
employment and continued employment and that claims covered by this Agreement,
will be settled by arbitration in Los Angeles, California.  The arbitration
shall be conducted by one neutral arbitrator selected by the parties.  The
arbitrator shall apply the substantive and procedural laws of the State of
California to all such arbitrations.  The Company will pay all expenses unique
to arbitration.  The arbitrator shall have the authority to order such
discovery, by way of deposition, interrogatory, document production, or
otherwise, as the arbitrator considers necessary to a full and fair exploration
of the issues in dispute, consistent with the expedited nature of
arbitration.  The arbitrator is authorized to award any remedy or relief that
the arbitrator deems just and equitable, including any remedy or relief that
would have been available to the parties had the matter been heard in
court.  The arbitrator shall have the authority to provide for the award of
attorney's fees and costs in accordance with applicable law. The arbitrator may
award to the prevailing party in any dispute reasonable and actual attorney's
fees consistent with applicable law.  The Executive and Company agree that this
Agreement to arbitrate is subject to and enforceable under the provisions of the
Federal Arbitration Act (the "FAA"), 9 U.S.C. §§ 1, et seq., and to the extent
it does not interfere with the enforceability of this Agreement, the California
Arbitration Act (the "CAA"), Cal. Code Civ. Proc. ("C.C.P.") §§ 1280, et
seq.  The decision of the arbitrator shall be in writing and shall provide the
reasons for the award unless the parties agree otherwise.  Proceedings to
enforce, confirm, modify, set aside or vacate an award or decision rendered by
the arbitrator will be controlled by and conducted in conformity with the
Federal Arbitration Act, 9 U.S.C. Sec 1 et. seq. or applicable state law.  This
Agreement shall survive the termination of Executive's employment with Company
and shall apply to any claim, dispute, and/or controversy that arises during or
after the termination of Executive's employment.  This Agreement shall be
mutually binding on the Executive and Company.
 
(b)  Covered Claims.  Except as otherwise provided in this Agreement, the
Executive and the Company hereby consent to the resolution by arbitration of all
claims or controversies for which a court otherwise would be authorized by law
to grant relief, in any way arising out of, relating to, or associated with the
Executive’s employment with the Company or its termination ("Claims") that the
Company may have against the Executive or that the Executive may have against
the Company or against its officers, directors, employees, or agents, in their
capacity as such or otherwise.  The Claims covered by this Agreement include,
but are not limited to:  claims for coercion, for discrimination based on race,
sex, religion, national origin, age, marital status, handicap, disability, or
medical condition; claims for benefits, except as excluded in the following
paragraph, and claims for violation of any federal, state, or other governmental
constitution, statute, ordinance, or regulation (including but not limited to
claims arising under Title VII of the Civil Rights Act, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, the Family Medical
Leave Act, the Fair Labor Standards Act, and the Executive Retirement Income
Security Act).  Additionally, any and all issues of arbitrability (whether a
claim is covered by this Agreement) will be decided by the arbitrator(s) and not
a court.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)  Claims not Covered.  This agreement to arbitrate does not apply to or cover
potential claims that may be brought by either Executive or Company under the
Equity Documents.  This agreement to arbitrate also does not apply to claims
that are already subject to an existing arbitration provision between the
parties, or claims that may not be arbitrated under applicable law.
 
(d)  Waiver.  THE PARTIES HEREBY WAIVE THEIR RIGHT TO HAVE ANY DISPUTE, CLAIM OR
CONTROVERSY DECIDED BY A JUDGE OR JURY IN A COURT.
 
17.  Withholding of Taxes.  The Company may withhold from any compensation,
benefits or other amount payable under this Agreement all federal, state, city
and other taxes as shall be required pursuant to any law or governmental
regulation or ruling.
 
18.  Miscellaneous.
 
(a)  No Duty to Seek Other Employment; No Offset.  The Executive shall have no
duty to seek or accept other employment in the event that his employment
hereunder is terminated, and no amounts owed to Executive hereunder shall be
reduced or offset as a result of any payment or benefit received from any other
employment that Executive may accept.
 
(b)  Waiver.  A party’s failure to insist on compliance with or enforcement of
any provision of this Agreement, shall not affect the validity or enforceability
or constitute a waiver of future enforcement of that provision or of any other
provision of this Agreement by that party or any other party.
 
(c)  Governing Law.  This Agreement shall in all respects be subject to, and
governed by, the laws of the State of California without regard to the
principles of conflict of laws.
 
(d)  Severability.  The invalidity or unenforceability of any provision in this
Agreement (including without limitation any provision regarding arbitration)
shall not in any way affect the validity or enforceability of any other
provision and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision had never been in the Agreement.
 
(e)  Notice.  Notices provided for herein shall be in writing and shall be
deemed to have been duly given when delivered personally or by overnight courier
with a receipt obtained therefor or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed, to the
Company to its chief executive officer at its principal office and to the
Executive at the address set forth above or such other address as he may provide
the Company in accordance with the provision.
 
 
11

--------------------------------------------------------------------------------

 
 
(f)  Amendments.  This Agreement may be amended at any time by mutual consent of
the parties hereto, with any such amendment to be invalid unless in writing,
signed by the Company and the Executive.  To the extent that this Agreement or
any part thereof is deemed to be a nonqualified deferred compensation plan
subject to Section 409A of the Code, then (i) this Agreement shall be
interpreted in a manner to comply in good faith with Code Section 409A and the
guidance promulgated thereunder; and (ii) the parties agree to amend this
Agreement as soon as practicable, as may be reasonably necessary (if at all) so
as to avoid application of any tax or interest pursuant to Code Section 409A as
interpreted by proposed regulations issued on September 29, 2005, and such
additional guidance as may be issued before December 31, 2005; and again to make
any such further amendment as may be so required on or before December 31, 2007,
based on such further guidance as may have been issued (in each case preserving
to the extent feasible the parties' respective economic interests and legal
rights and obligations hereunder).
 
(g)  Burden and Benefit.  This Agreement, together with any amendments hereto,
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors, assigns, heirs and personal representatives, except
that the rights and benefits of the Executive under this Agreement may not be
assigned without the prior written consent of the Company.
 
(h)  References to Gender and Number Terms.  In construing this Agreement,
feminine or number pronouns shall be substituted for those masculine in form and
vice versa, and plural terms shall be substituted for singular and singular for
plural in any place in which the context so requires.
 
(i)   Headings.  The various headings in this Agreement are inserted for
convenience only and are not part of the Agreement.
 
(j)   Entire Agreement.  This Agreement and the Equity Documents contain the
entire agreement and understanding by and between the Executive and the Company
with respect to the employment of the Executive, supersedes any prior agreements
and no representations, promises, agreement, or understanding, written or oral,
relating to the employment of the Executive by the Company not contained herein
or therein shall be of any force or effect.
 
Remainder of Page Intentionally Left Blank
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first hereinabove written.
 
 

  EXECUTIVE                 Name: Jamison Stafford     Address:                
       
THE COMPANY
IVENTA CORPORATION
          By:       Name:       Title:                       I-CORP. ACQUISITION
SUB, INC.             By:       Name:      
Title:
   

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
RESTRICTED STOCK UNIT AGREEMENT
 
This RESTRICTED STOCK UNIT AGREEMENT (this "Agreement"), is made as of October
[__], 2007, by and between Commerce Planet, Inc., a Utah corporation (the
"Company") and Jamison Stafford (the "Participant").
 
19.  AWARD.  The Company hereby awards to the Participant, on the date hereof,
1,712,3281 Time-Vested Restricted Stock Units ("Units").  The Units are being
granted pursuant to the [COMMERCE PLANET PLAN], as the same may be amended,
modified or supplemented from time to time (the “Plan”).  Capitalized terms used
but not defined herein shall have the meanings assigned to them in the Plan.
 
20.  TERMS AND CONDITIONS.  The award evidenced by this Agreement is subject to
the following terms and conditions:
 
(i)  The Participant shall not possess any incidents of ownership (including,
without limitation, dividend, interest and voting rights) in shares of Common
Stock (as defined below) in respect of the Units until such Units shall have
vested and been distributed to the Participant in the form of shares of Common
Stock in accordance with Sections 3 and 4 hereof.  Subject to the terms and
conditions of this Agreement, Units create no fiduciary duty of the Company to
the Participant and only represent an unfunded and unsecured contractual
obligation of the Company.  The Units shall not be treated as property or as a
trust fund of any kind.
 
(ii) Except as provided in this Section 2(b), the Units and any interest of the
Participant therein may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of.  Any attempt to transfer Units in
contravention of this Section 2(b) is void ab initio.  Units shall not be
subject to execution, attachment or other process.  Notwithstanding the
foregoing, with the written consent of the Company, the Participant shall be
permitted to transfer such Units to members of his immediate family (i.e.,
children, grandchildren or spouse), trusts for the benefit of such family
members, and partnerships whose only partners are such family members; provided,
however, that no consideration can be paid for the transfer of the Units and the
transferee of the Units shall be subject to all conditions applicable to the
Units (including all of the terms and conditions of this Agreement) prior to
transfer.
 
(iii)  Each reference contained in this Agreement to:
 
“Board” means the Board of Directors of the Company.
 
"Change in Control" means any of the following events: (a) a person or entity or
group of persons or entities, acting in concert, becomes the direct or indirect
beneficial owner (within the meaning of Rule 13d-3 of the Securities Exchange
Act of 1934, as amended) of securities of the Company or Iventa representing
50.1% or more of the combined voting power of the issued and outstanding shares
of capital stock of the Company or Iventa; (b) the Board approves any merger,
consolidation or like business combination or reorganization of the Company or
Iventa, the consummation of which would result in the occurrence of the event
described in clause (a) above, and such transaction shall have been consummated;
or (c) the Company or Iventa sells, transfers or otherwise disposes of all or
substantially all of their respective assets in one transaction or a series of
transactions.
 

--------------------------------------------------------------------------------

1 Based on a price of $0.73 per share.
 
1

--------------------------------------------------------------------------------

 
 
"Common Stock" means common stock, par value $0.001 per share, of the Company.
 
“Iventa” means I-Corp Merger Sub, LLC, a California limited liability company
and wholly-owned subsidiary of the Company (and successor-in-interest to Iventa
Corporation, a California corporation), and its successors and assigns.
 
21.  VESTING AND CONVERSION OF UNITS.  The Units granted to the Participant
pursuant to Section 1 hereof shall vest (a) 142,694 Units on November __, 2007,
and (b) the remainder of the Units on a pro rata basis in twenty-two (22) equal
installments of 71,347  Units on the [__] day of each calendar month beginning
on the December [__], 2007.  Subject to Section 4 hereof, the aggregate number
of vested Units on each of the following dates (“Settlement Dates”) shall be
converted into an equivalent number of shares of Common Stock that will be
immediately distributed to the Participant:
 
Settlement Dates
 
 

Date Units Converted     October [__], 2008 100% of the Units vested as of such
date.     [__] day of each month thereafter 100% of the Units vested as of each
such date.

 
 
Upon the distribution of the shares of Common Stock in respect of the Units, the
Company shall issue to the Participant or the Participant’s personal
representative a stock certificate representing such shares of Common Stock,
free of any restrictions except as may arise under applicable law.
 
22.  TERMINATION OF EMPLOYMENT; CHANGE IN CONTROL.
 
(i)  For purposes of this Section 4, the terms Cause, Good Reason and Total
Disability shall have the meanings ascribed to such terms in the Participant’s
employment agreement with the Company, dated as of the date hereof, as amended
or restated from time to time (the “Employment Agreement”).
 
(ii)  If the Participant’s employment with the Company is terminated by the
Company for Cause or by the Participant without Good Reason, or in the event of
the death or Total Disability of the Participant, the Participant shall forfeit
all Units granted to the Participant pursuant to Section 1 hereof that have not
vested as of the date of such termination of employment
 
(iii)  (i) If the Participant’s employment with the Company is terminated (A) by
the Company without Cause or (b) by the Participant for Good Reason, or (ii)
effective concurrently with a Change of Control, all Units granted to the
Participant pursuant to Section 1 hereof that have not vested as of such date
shall immediately vest in full.
 
 
2

--------------------------------------------------------------------------------

 
 
23.  409A COMPLIANCE; DEFERRAL.  This Award will be administered and interpreted
to comply with Section 409A of the Internal Revenue Code, as amended (“Section
409A”).  Notwithstanding anything to the contrary in this Agreement, if, upon
Participant’s "separation from service" (as defined in Section 409A),
Participant is then a Company “specified employee” (as defined in Section 409A),
then to the extent necessary to comply with Section 409A, the Company shall
defer payment of certain of the amounts owed to Participant under this Agreement
until the earlier of (i) five (5) days after the Company receives notification
of Participant’s death or (ii) the first business day of the seventh (7th) month
following Participant’s separation from service.  Any such delayed payments
shall be made to Participant (or his beneficiaries) without interest.  With the
prior written consent of the Company, and on such terms as the Company may
prescribe (which terms shall be in compliance with Section 409A of the Internal
Revenue Code of 1986, as amended), the Participant may elect to defer the
receipt of Common Stock upon the vesting of the Units granted to the Participant
pursuant to Section 1 hereof and for the Company to continue to maintain such
Units on its books of account.
 
24.  EQUITABLE ADJUSTMENT.  If there shall be any change in the Common Stock,
through merger, consolidation, reorganization, recapitalization, stock dividend,
stock split, reverse stock split, split up, spinoff, combination of shares,
exchange of shares, dividend in kind or other change in capital structure or
distribution (other than normal cash dividends) to stockholders of the Company,
in order to prevent dilution or enlargement of the Participant’s rights under
this Agreement and the Plan, the Board may, in an equitable manner, adjust the
number and kind of shares that may be issued under this Agreement and make any
other appropriate adjustments in the terms of the Units and this Agreement to
reflect such changes or distributions.
 
25.  TAXES.  In connection with any distribution of shares of Common Stock to
the Participant pursuant to this Agreement, the Participant shall remit to the
Company an amount sufficient to satisfy any tax withholding requirements within
five (5) business days following the delivery of any certificates for such
Common Stock.  The Board may, in its discretion and subject to such rules as it
may adopt (including any as may be required to satisfy applicable tax and/or
non-tax regulatory requirements), permit the Participant to pay all or a portion
of the federal, state and local withholding taxes arising in connection with the
Units granted hereunder and any distribution of shares of Common Stock in
respect thereof by electing to have the Company withhold shares of Common Stock
having a fair market value, as determined by the Board in good faith, equal to
the amount of tax to be withheld, such tax calculated at rates prescribed by
statute or regulation.
 
26.  REGULATORY COMPLIANCE AND LISTING.  The issuance or delivery of any stock
certificates representing shares of Common Stock issuable pursuant to this
Agreement may be postponed by the Board for such period as may be required to
comply with any applicable requirements under the federal or state securities
laws, any applicable listing requirements of any national securities exchange or
the Over-the-Counter Bulletin Board trading system (the “OTCBB”), and any
applicable requirements under any other law, rule or regulation applicable to
the issuance or delivery of such shares, and the Company shall not be obligated
to deliver any such shares of Common Stock to the Participant if either delivery
thereof would constitute a violation of any provision of any law or of any
regulation of any governmental authority, any national securities exchange or
the OTCBB, or the Participant shall not yet have complied fully with the
provisions of Section 7 hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
27.  INVESTMENT REPRESENTATIONS AND RELATED MATTERS.  The Participant hereby
represents that the Common Stock issuable pursuant to this Agreement is being
acquired for investment and not for sale or with a view to distribution
thereof.  The Participant acknowledges and agrees that any sale or distribution
of shares of Common Stock issued pursuant to this Agreement may be made only
pursuant to either (a) a registration statement on an appropriate form under the
Securities Act of 1933, as amended (the "Securities Act"), which registration
statement has become effective and is current with regard to the shares being
sold, or (b) a specific exemption from the registration requirements of the
Securities Act that is confirmed in a favorable written opinion of counsel, in
form and substance satisfactory to counsel for the Company, prior to any such
sale or distribution.  The Participant hereby consents to such action as the
Board or the Company deems necessary or appropriate from time to time to prevent
a violation of, or to perfect an exemption from, the registration requirements
of the Securities Act or to implement the provisions of this Agreement,
including but not limited to placing restrictive legends on certificates
evidencing shares of Common Stock issued pursuant to this Agreement and
delivering stop transfer instructions to the Company’s stock transfer agent.
 
28.  NO RIGHT TO CONTINUED EMPLOYMENT.  This Agreement does not confer upon the
Participant any right to continued employment by the Company or any of its
subsidiaries or affiliated companies, nor shall it interfere in any way with the
right of the Participant’s employer to terminate the Participant’s employment at
any time for any reason or no reason.
 
29.  CONSTRUCTION.  This Agreement will be construed by and administered under
the supervision of the Board, or a designated committee thereof, and in
accordance with the Plan, and all determinations of the Board or such committee
will be final and binding on the Participant.
 
30.  NOTICES.  Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, (i) to the Participant
at the last address specified in Participant’s employment records, or such other
address as the Participant may designate in writing to the Company, or (ii) to
the Company, Commerce Planet, Inc., 30 South La Patera Lane, Suite #8, Goleta,
CA 93117, Attention: Corporate Secretary, or such other address as the Company
may designate in writing to the Participant.
 
31.  FAILURE TO ENFORCE NOT A WAIVER.  The failure of either party hereto to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.
 
32.  GOVERNING LAW.  This Agreement shall be governed by and construed according
to the laws of the State of California, without regard to the conflicts of laws
provisions thereof.
 
 
4

--------------------------------------------------------------------------------

 
 
33.  INCORPORATION OF PLAN.  The Plan is hereby incorporated by reference and
made a part of this Agreement, and this Agreement shall be subject to the terms
of the Plan.
 
34.  COUNTERPARTS.  This Agreement may be executed in two or more counterparts,
each of which shall be an original but all of which together shall represent one
and the same agreement.
 
35.  MISCELLANEOUS.  This Agreement cannot be modified or terminated
orally.  This Agreement, the Employment Agreement and the Plan contain the
entire agreement between the parties relating to the subject matter hereof.  The
section headings herein are intended for reference only and shall not affect the
interpretation hereof.
 
(signature page follows)
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 

 
COMMERCE PLANET, INC.
      By:      
Name:  Michael Hill
Title:   Chief Executive Officer
   




         
Jamison Stafford
   

 
 
 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
TO
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
OF
 
JAMISON STAFFORD
 
 
The following is a list of Inventions and inventions conceived or created by the
Executive prior to the start of employment.  If there are no Inventions or
inventions conceived or created by the Executive prior to the start of
employment, insert "None" and sign below.
 
Concepts developed
 

 
1.
Bar/restaurant locating website with social networking components, 1999
 
2.
Event locating website with social networking components, 1999
 
3.
Stock market website with social networking components, 1999
 
4.
Advertising manager service for entertainers/entertainment companies, 2003
 
5.
Television show regarding internet startups, 2006
 
6.
Virtual record label for developing/distributing artists and music, 2004
 
7.
User-driven, contributory search engine, 2006
 
8.
User-driven, contributory video production company, 2007
 
9.
User-driven, contributory gambling/gaming website, 2005
 
10.
User-driven, contributory paid content website w/ revenue sharing, 2006
 
11.
Social networking / dating search engine, 2006
 
12.
"Matching" system for companies seeking biz dev opportunities, 2007
 
13.
iPod song identification and download system, 2007
 
14.
Consumer website for independent film and music, 1999

 
Domain names owned:
 

 
1.
9000films.com
 
2.
americanbadass.com
 
3.
anywherejobs.com
 
4.
artistadnetwork.com
 
5.
barhound.com
 
6.
barnight.com
 
7.
barnite.com
 
8.
barwatch.com
 
9.
beverlyhillsjunk.com
 
10.
builddate.com
 
11.
buildyourdate.com
 
12.
burningdinner.com
 
13.
clubpam.com

 
 
1

--------------------------------------------------------------------------------

 
 
 

 
14.
 creditrewards.com
 
15.
 datebuild.com
 
16.
 digitalxraysales.com
 
17.
 directthevideo.com
 
18.
 drivethroughsystems.com
 
19.
 drivethrusystems.com
 
20.
 dropbet.com
 
21.
 efcia.com
 
22.
 efcia.org
 
23.
 emotimeter.com
 
24.
 emotometer.com
 
25.
 entad.net
 
26.
 entads.com
 
27.
 entertainment-advertising.com
 
28.
 entertainmentadnetwork.com
 
29.
 fastfoodsystem.com
 
30.
 floridaxraysales.com
 
31.
 freeartist.net
 
32.
 grooveads.com
 
33.
 guttershark.com
 
34.
 hollywood-advertising.com
 
35.
 hollywoodjunk.com
 
36.
 indieoutlet.com
 
37.
 jstafford.com
 
38.
 krushgroove.com
 
39.
 looksaver.com
 
40.
 mailboxrewards.com
 
41.
 meatrollups.com
 
42.
 monsterhost.com
 
43.
 music-advertising.com
 
44.
 oldschoolrap.com
 
45.
 pamelaanderson.net
 
46.
 pamelalee.com
 
47.
 partyhouse.tv
 
48.
 reward-credit-card.net
 
49.
 stuffcrawler.com
 
50.
 thebin.com
 
51.
 theclem.com
 
52.
 thenextdotcom.com
 
53.
 theplacetobe.com
 
54.
 usxraysales.com
 
55.
 whateverbet.com
 
56.
 whateverbets.com

 
[Signature page to follow]
 
 
2

--------------------------------------------------------------------------------

 
 
 

       
Signature of Executive
 
Date
                  Date Acknowledgment of the Company    

 
 
 
 
3